Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II claims 13-16 in the reply filed on 23 August 2022 is acknowledged. The election/restriction requirement is deemed proper and is therefore made FINAL. An Action on the merits of claims 13-16 is contained herein below.
Group I Claims 1-12 and Group III claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
This application is a 371 of PCT/US2018/021788 filed 03/09/2018, which claims the benefit of 62/469,839 filed 03/10/2017.
The parent application 62/469,839 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 13-16 of this application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson et al (US 6,271,213).
Henderson et al teaches a method wherein a composition comprising N-acetylglucosamine is administered to a human subject (see col. 18, claims 12 and 11 of Henderson). This should improve the HDL function in the human. This reads on the method of claim 13 and the active agent in claim 14.
Note that MPEP 2111.04 explains that a ‘wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'. In the instant case the process step positively recited is administration of N-acetylglucosamine to a subject. This should have the intended effect in the human as in claim 13. The steps recited in claims 15 and 16 do not matter
Therefore, Henderson et al anticipates claims 13-16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al (Journal of Proteome, 2015, 14, 5109-5118; cited in IDS filed 08/23/2022).
Krishnan et al teaches that HDL particles are heterogeneous with multiple subclasses and biological functions and undergo significant remodeling in vivo. Chemical, compositional and structural changes transform atheroprotective HDL into less protective, proinflammatory particles. HDL particles from patients with cardiovascular disorders ae compositionally different from those of healthy individuals. Another compositional aspect of HDL that may be altered in disease is the glycome. The process of protein glycosylation begins in the endoplasmic reticulum, where an oligosaccharide or glycan containing N-acetylglucosamine, mannose and glucose is transferred to the nascent protein. Trimming of glycan structures also occurs in the endoplasmic reticulum, after which the newly glycosylated protein is transported to the Golgi complex. In the Golgi the precursor high mannose glycans can be modified by glycosyltransferases with fucose, galactose and/or sialic acid residues to form diverse array of structures. The location, extent and type of glycosylation affect protein function, folding, interaction with other proteins and they lend physicochemical properties to the proteins (see Introduction-pages 5109-5110). 
The proteomic and glycomic profiles associated with HDL were characterized in subjects having coronary artery disease (CAD) and in subjects without CAD and were found to be different. Subjects with CAD had HDL particles with lower apolipoprotein concentration but higher sialylation (page 5114-Discussion and page 5116-Conclusion; glycosylation level of HDL protein indicative of reduced HDL function as in claim 13). Combined proteomic and glycomic profiling of isolated HDL distinguished between individuals who had CAD from those who did not have CAD (Abstract). One can look for biomarkers in subjects having reduced HDL functions. 
From the teachings of Krishnan, it is seen that the glycosylation level of HDL proteins is an indicator of its function and one can look at the glycosylation level of one or more proteins that indicates reduced HDL function compared to a healthy subject, and then administer a sufficient amount of monosaccharide to the individual and look at the glycosylation level HDL proteins after administration for improved HDL function since glycosylation levels of HDL proteins are correlated to its functions. 
Krishnan teaches that N-acetylglucosamine is a sugar that is involved in glycosylation of HDL. The type of glycosylation also affects its function (page 5110, left col, first para; limitation of claim 14-N-acetylglucosamine as monosaccharide).
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (C) above is seen to be applicable here since based on the prior art teachings, the glycosylation levels of HDL proteins and the type of glycosylation affects its function. Thus, it is obvious to arrive at the claimed method of improving HDL function in a subject in view of the teachings of the prior art. It would be obvious to the artisan to determine the level of glycosylation of one or more specific proteins before and after administration as in claims 15 and 16. Since Krishnan teaches that the type of glycosylation also affects its function, the artisan would administer the other sugars recited in claim 14 to check their effect too.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation.


Conclusion
1. Elected Claims 13-16 (Group II) are rejected.
2. Group I Claims 1-12 and Group III claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623